Citation Nr: 0703878	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1967 with subsequent service in the 
Marine Corps Reserves.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Boise Regional Office (RO) of the 
Department of Veterans Affairs (VA) that increased the rating 
for PTSD from 10 percent to 30 percent disabling, and 
continued to deny service connection for hearing loss and 
tinnitus.  A June 2004 rating decision granted service 
connection for tinnitus.  On his July 2004 Form 9, the 
veteran requested a hearing before a Decision Review Officer.  
In August 2004 correspondence his representative withdrew the 
hearing request.  In November 2004 correspondence, his 
representative withdrew the claim seeking service connection 
for dizziness.   The only matters before the Board are as 
stated on the previous page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
A December 2003 treatment record from VA Salt Lake City 
Health Care System showed that hearing aids were ordered for 
the veteran, however, follow up treatment records have not 
been associated with the claims file.  As such records are 
constructively of record and may have some bearing on the 
veteran's claim; they must be associated with the claims 
file.  Also, as the nature of the medical disorders at issue 
suggests that the veteran may be receiving ongoing treatment 
and/or evaluations, reports of such treatment may include 
information pertinent to the claims.

The veteran claims that he was exposed to acoustic trauma in 
combat.  His service medical records (SMR's) and service 
personnel records support his contentions and reveal that he 
served on a reconnaissance team, was wounded and received the 
Purple Heart, and was awarded the Bronze Star Medal with 
combat "V" device.  His SMR's also reflect that he was 
treated for ear infections in service.  Post service medical 
records show that he has been treated for ear infections and 
hearing loss for which he wears hearing aids.  Several buddy 
statements were submitted, and a statement from G. N. 
indicated that he served with the veteran in combat in which 
he stated that the veteran has had hearing problems ever 
since that time.  Also, a June 2003 medical record from the 
Worker Health Protection Program noted that the veteran's 
hearing loss is more likely due to factors other than 
occupational noise exposure.  Under 38 U.S.C.A. § 5103A, VA's 
duty to assist includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  A medical examination or medical opinion is deemed 
necessary if, in part, the record does not include sufficient 
competent medical evidence to decide a claim.  In this case, 
such an examination is necessary.

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair. Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination assessing the service-
connected PTSD is from July 2003.  In his July 2004 
Substantive Appeal, the veteran indicated that his PTSD has 
increased in severity since that examination.  Hence, further 
development of medical evidence is necessary.  VA regulations 
provide that individuals for whom reexaminations have been 
authorized and scheduled are required to report for such 
examinations. 38 C.F.R. §§ 3.326(a), 3.327(a).

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date for the 
claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
hearing loss since his discharge from 
service to the present.  The veteran 
should also identify all health care 
providers that have treated him for PTSD 
since July 2003 (the date of the most 
recent VA examination) to the present.  
The RO/AMC should then obtain complete 
records of such treatment from all sources 
identified, specifically including, but 
not limited to, VA Salt Lake City Health 
Care System.   

3.  Thereafter, the RO should arrange for 
the veteran to be examined by an 
otolaryngologist to ascertain the likely 
etiology of his current bilateral hearing 
loss.  The veteran's claims folder must 
reviewed by the examiner in connection 
with the examination.  The physician 
should examine the veteran, review the 
claims file, including all evidence 
recently added to the file, and opine 
whether it is at least as likely as not 
that the veteran's current hearing loss 
disability is related to his in service 
acoustic trauma or documented ear 
infections, rather than other, 
intervening, factors.  The examiner should 
fully explain the rationale for any 
opinion given.  

4.  The RO/AMC should arrange for a social 
and industrial survey to ascertain the 
effect the veteran's PTSD has on his daily 
functioning.  The RO/AMC should then 
arrange for the veteran to be afforded a 
VA psychiatric examination to ascertain 
the current severity of his PTSD.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All findings must be 
reported in detail.  The examiner must be 
furnished a copy of the current criteria 
for rating PTSD, and must comment as to 
the presence or absence of each symptom 
and finding required under the criteria 
for 50, 70 and 100 percent ratings, and 
the frequency and severity of each symptom 
and finding noted.  The psychiatrist 
should comment on the effect the PTSD has 
on the veteran's ability to participate in 
regular employment.  The examiner should 
explain the rationale for all opinions 
given.

5.  The RO/AMC should then re-adjudicate 
the claims.  If either claim remains 
denied, the RO/AMC should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


